 
Exhibit 10.22
 
 
 
[letterhead.jpg]
 

 
41 South High Street
 
Suite 3450
 
Columbus, OH 43215-6150
 
P 614.643.0337
 
F 614.754.7100
 
www.oxfordresources.com

 
 
March 29, 2013
 
Daniel M. Maher
c/o Oxford Resources GP, LLC
41 South High Street
Suite 3450
Columbus, Ohio 43215


Dear Dan:
 
Oxford Resources GP, LLC (the “Company”) has approved the payment to you of a
retention bonus (the “Retention Bonus”) under the circumstances provided for in
this letter.  This action is being taken in recognition of your status as an
executive officer of the Company and to secure your continuing commitment to the
Company.  This letter sets forth the terms and conditions of the Retention
Bonus, including the requirements that must be met for you to receive the
Retention Bonus.
 
1.           Retention Bonus Amount.  The Retention Bonus will be an amount
equal to your current base annual salary ($270,000).
 
2.           Eligibility for Retention Bonus.  You will become eligible to
receive the Retention Bonus and your right to the Retention Bonus will become
non-forfeitable in two installments, as follows:
 
a.         For the initial installment of the Retention Bonus (the “Initial
Installment Retention Bonus”), you will become eligible to receive and your
right will become non-forfeitable in and to one-third of the Retention Bonus
($90,000) on the date of the closing of an amend and extend of the current
credit facility or a replacement refinancing of the current credit facility, or
the date of the closing of any other equity or financing transaction that the
Compensation Committee and the Board of Directors of the Company hereafter in
their discretion designate as an eligibility event in place thereof (any such
date, the “IIRB Eligibility Date”); and
 
b.         For the final installment of the Retention Bonus (the “Final
Installment Retention Bonus”), regardless of whether or not you have become
eligible for and received the Initial Installment Retention Bonus, you will
become eligible to receive and your right will become non-forfeitable in and to
the remaining two-thirds of the Retention Bonus ($180,000) on the earliest of
such date as (i) you have remained in the continuous active employ of the
Company from the date hereof up to and through December 31, 2014 (the “FIRB
Reference Date”), (ii) your employment has been terminated by the Company prior
to the FIRB Reference Date for any reason other than for Cause, or (iii) there
is a Change of Control while you are employed by the Company and prior to the
FIRB Reference Date.  If you do not become eligible for the Final Installment
Retention Bonus on or before the FIRB Reference Date, your right to receive the
Final Installment Retention Bonus will lapse and no longer be of any force or
effect.  For purposes hereof, the terms “Cause” and “Change of Control” shall
have the meanings given them in your employment agreement with the Company as
currently in effect (your “Employment Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Time of Retention Bonus Payments.  The applicable installment of
the Retention Bonus (the Initial Installment Retention Bonus or the Final
Installment Retention Bonus) will be paid to you in a lump sum on the 10th day
after the applicable eligibility date (the IIRB Reference Date for the Initial
Installment Retention Bonus or the FIRB Reference Date or other applicable
eligibility date for the Final Installment Retention Bonus).
 
4.           Tax Withholding.  The Company will withhold with respect to each
installment of the Retention Bonus all federal, state, city and other taxes as
may be required to be withheld pursuant to any law or governmental regulation or
ruling.  Notwithstanding any other provision of this letter, the Company is not
obligated to guarantee any particular tax result for you with respect to the
payment to you of the Retention Bonus, and you will be responsible for any taxes
imposed on you with respect thereto.  To the extent applicable, the parties
intend that this letter comply with Section 409A of the Internal Revenue
Code.  The parties hereby agree that this letter shall be construed in a manner
to comply with said Section 409A and that, should any provision be found not in
compliance with said Section 409A, the parties are hereby contractually
obligated to execute any and all amendments to this letter deemed necessary and
required by legal counsel for the Company to achieve compliance with said
Section 409A and to fulfill the general intent of the parties.
 
5.           Complete Agreement.  This letter embodies the complete
understanding and agreement between the parties with respect to the subject
matter hereof.  However, and notwithstanding anything to the contrary herein,
this letter shall have no effect on your Employment Agreement or any of the
rights or obligations of either you or the Company thereunder, which rights and
obligations shall independently remain in full force and effect even if
different from or in conflict with any provision of this letter.
 
6.           Governing Law.  This letter shall in all respects be interpreted,
enforced and governed under the laws of the State of Ohio without regard to laws
regarding choice of law.  The language of all parts of this letter shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either of the parties.  The parties hereby agree that any court
action to enforce or interpret any part of this letter will be litigated
exclusively in the state and/or federal courts in Ohio.  With respect to any
such court action, the parties hereby submit to the personal jurisdiction and
venue of such courts.
 

    Sincerely,            
Oxford Resources GP, LLC
                    By:
/s/ Charles C. Ungurean
    Name:
Charles C. Ungurean
    Title:
President and Chief Executive Officer
       
Acknowledged and agreed:
                     
/s/ Daniel M. Maher
     
Daniel M. Maher
     

 